Citation Nr: 1760167	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  11-14 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which in relevant part, denied entitlement to service connection for PTSD.  The Veteran submitted a notice of disagreement in February 2010.  A statement of the case (SOC) was issued in April 2011.  The Veteran perfected a timely substantive appeal via VA Form 9 in May 2011.  A supplemental SOC was issued in February 2013.

In August 2017, the Veteran and his spouse testified before the undersigned Veterans Law Judge during a videoconference Board hearing; a transcript of the proceeding is of record.

The Board notes that a prior unappealed rating decision from January 2006 denied entitlement to service connection for anxiety.  The Veteran now claims entitlement to service connection for PTSD.  Typically, when a service connection claim is raised following a prior final denial on the same issue, new and material evidence must be shown in order for VA to again consider the merits of the claim.  38 C.F.R. § 3.156.  However, in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the Court held that a claim based on a new diagnosis is treated as a new claim, obviating the need for new and material evidence.  In this case, the prior adjudication denied service connection for anxiety following a generalized claim of entitlement due to a nervous condition.  The current claim of service connection for PTSD constitutes a new diagnosis under Boggs.  Accordingly, new and material evidence is not necessary in this case.

A review of the claims file shows that evidence has been received from the Veteran subsequent to the final consideration of the claim by the RO.  However, where the substantive appeal was filed on or after February 2, 2013, such evidence is subject to initial review by the Board unless a veteran or representative requests in writing that the agency of original jurisdiction (AOJ) initially review the evidence.  38 U.S.C. § 7105(e)(1) (2012).  Here, the substantive appeal was filed in February 2014 and the Veteran has waived initial AOJ review of the recently-submitted evidence.  Accordingly, this new evidence is subject to initial review by the Board.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When a veteran claims that PTSD resulted from a personal assault in service, regulations require that the VA comply with certain adjudicative procedures before such a claim may be adjudicated.  See 38 C.F.R. § 3.304(f)(5) (2017).  In the present case, the Veteran has alleged a personal assault involving a robbery, as well as witnessing multiple incidents involving racial tension and violence amongst his fellow service members.  However, the record does not indicate that the Veteran was informed of the requirements for substantiating a claim for service connection for PTSD based on an in-service personal assault.  Upon remand, the Veteran must be provided with the appropriate notice and apprised of all types of evidence he may submit in support of his claim.  Id.  

Additionally, the Board notes that that additional military personnel record may exist that could assist in the adjudication of the claim.  At the August 2017 hearing before the Board, the Veteran testified that he requested a transfer to serve in Vietnam to escape the racial tensions and violence he was witnessing in Germany.  He stated that this request was denied so he declined to re-enlist.  

The Veteran's DD Form 214 reflects that he was separated under SPN 21L and DA Message 102035Z (December 1971).  The "DA Message 102035Z " cited implemented post-Vietnam phasedown release initiatives which essentially provided for voluntary early release from active duty of first term soldiers who agreed to serve one year in an active Army National Guard or Reserve unit.  

Although partial personnel records are associated with the claims file, evaluations and separation documents (other than the implementing orders) are not included.  It is unclear whether there may be additional records located at the National Personnel Records Center or other sources.  Upon remand, an attempt should be made to obtain the Veteran's complete personnel records from all appropriate sources. 

Finally, under 38 C.F.R. § 3.304(f)(5), for a PTSD claim stemming from an in-service personal assault, VA may submit any evidence received to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See, e.g. Menegassi v. Shinseki, 658 F.3d 1379, 1383 (Fed. Cir. 2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Upon remand, a VA examiner should opine as to whether the Veteran has PTSD, and if so, whether such PTSD is due to in-service personal assault.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the Veteran a notice letter informing him of the information and evidence required to substantiate a service connection claim for PTSD based on in-service personal assault. The letter should: (a) inform him of the information and evidence that is necessary to substantiate a PTSD claim based on in-service personal assault; (b) inform him of the information and evidence that VA will seek to provide; and (c) inform him of the information and evidence that he is expected to provide. 

Specifically, this letter should be compliant with 38 C.F.R. § 3.304(f)(5), advising the Veteran of specific forms of evidence to corroborate his account of in-service personal assault.  Request that the Veteran provide any additional corroborating evidence of the in-service assault and other described events that is not already of record.

2.  Undertake any necessary development to independently verify the in-service assault described by the Veteran using any detailed information provided by upon request after this remand, as well as the information available in his personnel records and claims file.  Attempts should be made to obtain his complete personnel records from all appropriate sources, including, but not limited to, the National Personnel Records Center (NPRC) or the Records Management Center (RMC) as well as any other appropriate repository.  After all records have been obtained to the extent possible, place written confirmation in the claims file, notify the Veteran and his representative, and allow the Veteran an opportunity to respond. 

3.  After completion of the above, schedule the Veteran for a VA psychiatric evaluation.  All indicated tests should be performed and all findings should be reported in detail.  The examiner should note in the examination report that the claims folder and the REMAND have been reviewed.  

Based upon review of the entire record and examination/interview of the Veteran, the examiner should address the following:

a)  Whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied?  In rendering this opinion, the examiner may apply the DSM-IV diagnostic criteria, as the Veteran's claim was pending prior to VA's implementation of the DSM-V in August 2014. 

b)  If a PTSD diagnosis is deemed appropriate, the VA examiner should then comment upon whether it is at least as likely as not the Veteran exhibited any behavioral changes during or after service that are reflective of the occurrence of physical assault in service? Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

c)  If the examiner believes that behavioral changes are reflective of the occurrence of in-service physical assault, the VA examiner should opine as to whether it is at least as likely as not that the Veteran's PTSD is attributable to the occurrence of an in-service physical assault?

The examiner is requested to provide a clear rationale and explain in detail the underlying reasoning for any opinions expressed.  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claim of entitlement to service connection for PTSD based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

